           Case 1:18-cv-02921-JMF Document 615 Filed 07/05/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                         Plaintiffs,

              v.                                     18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                         Defendants.

  NEW YORK IMMIGRATION
  COALITION, et al.,

      Plaintiffs,
                                                     18-CV-5025 (JMF)
      v.                                             (Consolidated)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

      Defendants.



NOTICE OF MOTION TO ALTER OR AMEND JUDGMENT UNDER RULE 59(E) OR
      FOR INJUNCTIVE RELIEF PURSUANT TO THE ALL WRITS ACT

       PLEASE TAKE NOTICE that upon the annexed Memorandum of Law, the undersigned,

on behalf of Plaintiffs, hereby move this Court, before the Honorable Jesse M. Furman, United

States District Judge, in Courtroom 1105 of the Thurgood Marshall United States Courthouse for

the Southern District of New York, 40 Foley Square, New York, New York 10007, for an Order

to Amend this Court’s January 15, 2019 judgment and for such other relief as this Court deems

just and proper, pursuant to Rule 59(e) of the Federal Rules of Civil Procedure, or, in the

alternative, relief under the All Writs Act, 28 U.S.C. § 1651, to enjoin and estop Defendants the

United States Department of Commerce; Wilbur L. Ross, in his capacity as Secretary of
         Case 1:18-cv-02921-JMF Document 615 Filed 07/05/19 Page 2 of 3



Commerce; Bureau of the Census, an agency within the United States Department of Commerce;

and Steven Dillingham, in his official capacity as Director of the Census, from modifying the 2020

decennial census questionnaire to include a citizenship question at any time after June 30, 2019.



Dated: July 5, 2019
       New York, New York.                       Respectfully submitted,

                                             ARNOLD & PORTER KAYE SCHOLER LLP
                                             AMERICAN CIVIL LIBERTIES UNION
                                             NEW YORK CIVIL LIBERTIES UNION

                                                      By: /s/ Dale Ho__________


 Dale Ho                                            Andrew Bauer
 Adriel Cepeda Derieux                              Arnold & Porter Kaye Scholer LLP
 American Civil Liberties Union Foundation          250 West 55th Street
 125 Broad St.                                      New York, NY 10019-9710
 New York, NY 10004                                 (212) 836-7669
 (212) 549-2693                                     Andrew.Bauer@arnoldporter.com
 dho@aclu.org

 Sarah Brannon+*                                    John A. Freedman
 Davin Rosborough                                   R. Stanton Jones+
 Ceridwen Cherry                                    David P. Gersch
 American Civil Liberties Union Foundation          Elisabeth S. Theodore+
 915 15th Street, NW                                Arnold & Porter Kaye Scholer LLP
 Washington, DC 20005-2313                          601 Massachusetts Avenue, N.W.
 202-675-2337                                       Washington, DC 20001-3743
 sbrannon@aclu.org                                  (202) 942-5000
 * Not admitted in D.C.; practice limited           John.Freedman@arnoldporter.com
 pursuant to D.C. App. R. 49(c)(3).

 Perry M. Grossman
 New York Civil Liberties Union Foundation
 125 Broad St.
 New York, NY 10004
 (212) 607-3300 601
 pgrossman@nyclu.org

+ admitted pro hac vice
                                             Attorneys for the NYIC Plaintiffs

                                                2
Case 1:18-cv-02921-JMF Document 615 Filed 07/05/19 Page 3 of 3



                      LETITIA JAMES
                      Attorney General of the State of New York

                      By: /s/ Matthew Colangelo
                      Matthew Colangelo, Chief Counsel for Federal Initiatives
                      Elena Goldstein, Acting Bureau Chief, Civil Rights Bureau
                      Office of the New York State Attorney General
                      28 Liberty Street
                      New York, NY 10005
                      Phone: (212) 416-6057
                      matthew.colangelo@ag.ny.gov

                      Attorneys for the State of New York Plaintiffs




                                3
